Detailed Action
1. This Office Action is submitted in response to the Amendment filed 3-1-2021, wherein claims 1-12 have been canceled and new claims 13-27 have been added. Claims 13-27 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				

			Allowable Subject Matter

2. Claims 13-27 are allowed


Examiner’s statement of reasons for allowance

The following is an examiner’s statement of reasons for allowance:
3. The prior art discloses a device for sanitizing or disinfecting utensils and/or other objects that includes; a housing with an opening that provides access to a section within the housing, where a utensil and/or object may be inserted into the housing, where the housing includes both an ultraviolet light and a gel dispenser for disinfecting or sanitizing the utensils and/or other household objects. See; for example, USPN 10,751,435; USPN 10,973,605; USPN 10,279,061 and USPN 9,376,833 
However, the prior art fails to disclose a single reference that describes a housing that includes both an ultraviolet light and a gel dispenser for disinfecting or sanitizing the handle of a utensil, where one end of the housing has an opening that provides access to a recessed section within the housing that allows the handle of the utensil to be removably secured therein, such that a portion of the handle extends outwardly through the opening.

4. Claim 13 is allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest a safe serve utensil sanitizing cover, comprising: a housing comprising a first end and a second end; the first end having an opening that provides access to a recessed section within the housing; the recessed section configured to removably secure a handle of a utensil therein, such that a portion of the handle extends outwardly through the opening; a germicidal ultraviolet light disposed within the housing; a sanitizing gel compartment disposed within the housing, the sanitizing gel compartment having one or more gel dispensing nozzles operably connected to a gel dispensing device, wherein the one or more gel dispensing nozzles are configured to dispense a sanitizing gel material stored within the sanitizing gel compartment onto the utensil handle when the gel dispensing device is activated.
	5. Claims 14-27 are allowed by virtue of their dependency upon allowed claim 13. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 



can be reached at (571) 272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

PJ
April 26, 2021

/PHILLIP A JOHNSTON/Primary Examiner, Art Unit 2881